Case: 21-30485      Document: 00516282626         Page: 1    Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                  No. 21-30485
                                                                                  FILED
                                                                              April 18, 2022
                                Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dennis H. Johnson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:06-CR-98-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Dennis H. Johnson has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Johnson has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30485     Document: 00516282626          Page: 2   Date Filed: 04/18/2022




                                   No. 21-30485


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2